 

Exhibit 10.05

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)

 

 

US $256,000.00

 

TRUE NATURE HOLDING, INC.

12% CONVERTIBLE REDEEMABLE NOTE

DUE DECEMBER 19, 2020

 

 

FOR VALUE RECEIVED, TRUE NATURE HOLDING, INC. (the “Company”) promises to pay to
the order of EAGLE EQUITIES, LLC and its authorized successors and Permitted
Assigns, defined below, (“Holder”), the aggregate principal face amount TWO
HUNDRED FIFTY-SIX THOUSAND DOLLARS exactly (U.S. $256,000.00) on December 19,
2020 (“Maturity Date”) and to pay interest on the principal amount outstanding
hereunder at the rate of 12% per annum commencing on December 19, 2019. The
interest will be paid to the Holder in whose name this Note is registered on the
records of the Company regarding registration and transfers of this Note. The
principal of, and interest on, this Note are payable at 390 Whalley Avenue, New
Haven, CT 06511, initially, and if changed, last appearing on the records of the
Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein. Permitted Assigns means any
Holder assignment, transfer or sale of all or a portion of this Note accompanied
by an Opinion of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.

 

This Note is subject to the following additional provisions:

 

1.     This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall

 

1

--------------------------------------------------------------------------------

 

 

pay any tax or other governmental charges payable in connection therewith. To
the extent that Holder subsequently transfers, assigns, sells or exchanges any
of the multiple lesser denomination notes, Holder acknowledges that it will
provide the Company with Opinions of Counsel as provided for in Section 2(f) of
the Securities Purchase Agreement.

 

2.     The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3.     This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended (“Act”), applicable state securities laws and
Sections 2(f) and 5(f) of the Securities Purchase Agreement. Any attempted
transfer to a non-qualifying party shall be treated by the Company as void.
Prior to due presentment for transfer of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Company's records as the owner hereof for all other purposes, whether or not
this Note be overdue, and neither the Company nor any such agent shall be
affected or bound by notice to the contrary. Any Holder of this Note electing to
exercise the right of conversion set forth in Section 4(a) hereof, in addition
to the requirements set forth in Section 4(a), and any prequalified prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted (“Notice of Conversion”) in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date. All notices
of conversion will be accompanied by an Opinion of Counsel.

 

          4.     (a)     The Holder of this Note is entitled, at its option, at
any time after 180 days, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the “Common Stock”) at a price (“Conversion Price”) for each share of Common
Stock equal to 60% of the lowest traded price of the Common Stock as reported on
the National Quotations Bureau OTC Markets exchange which the Company’s shares
are traded or any exchange upon which the Common Stock may be traded in the
future (“Exchange”), for the Twenty (20) prior trading days including the day
upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered together with an Opinion of Counsel, by fax or
other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to include the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Accrued,
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. To the
extent the Conversion Price of the Company’s Common Stock closes below the par
value per share, the Company will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible
under law. The Company agrees to honor all conversions submitted pending this
increase. In the event the Company experiences a DTC “Chill” on its shares, the
conversion price shall be decreased to 50% instead of 60% while that “Chill” is
in effect. If the Company fails to maintain the share reserve at the 4x discount
of the note 60 days after the issuance of the note, the conversion discount
shall be increased by 10%. In no event shall the Holder be allowed to effect a
conversion if such conversion, along with all other shares of Company Common
Stock

 

2

--------------------------------------------------------------------------------

 

 

beneficially owned by the Holder and its affiliates would exceed 4.99% of the
outstanding shares of the Common Stock of the Company (which may be increased up
to 9.9% upon 61 days prior written notice by the Investor). If the Company
offers a conversion discount or other more favorable conversion terms (whether
via interest, rate OID or otherwise) or lookback period to another party (“Third
Party Note”) or otherwise grants any other more favorable terms to any third
party than those contained herein while this note is in effect, then, the
Holder, at its option, may incorporate any or all those terms in this note. If
those terms pertain to a conversion discount or lookback period, then the Holder
shall be allowed to convert this note at the same price as that which was
offered in the Third Party Note.

 

(b)     Interest on any unpaid principal balance of this Note shall be paid at
the rate of 12% per annum. Interest shall be paid by the Company in Common Stock
(“Interest Shares”). Holder may, at any time, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

 

(c)     During the first six months this Note is in effect, the Company may
redeem this Note by paying to the Holder an amount as follows:

Date

Amount

0-30 days

110% * (P+I)

31-60 days

116% * (P+I)

61-90 days

122% * (P+I)

91-120 days

128% * (P+I)

121-180 days

134% * (P+I)

121-150 days

140% * (P+I)

 

This Note may not be redeemed after 180 days. The redemption must be closed and
paid for within 3 business days of the Company sending the redemption demand or
the redemption will be invalid and the Company may not redeem this Note. Such
redemption must be closed and funded within 3 days of giving notice of
redemption of the right to redeem shall be null and void.

 

 

(d)      Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization (excluding an increase in
authorized capital) or other change or exchange of outstanding shares of the
Common Stock, other than a forward or reverse stock split or stock dividend, or
(iii) any consolidation or merger of the Company with or into another person or
entity in which the Company is not the surviving entity (other than a merger
which is effected solely to change the jurisdiction of incorporation of the
Company and results in a reclassification, conversion or exchange of outstanding
shares of Common Stock solely into shares of Common Stock) (each of items (i),
(ii) and (iii) being referred to as a “Sale Event”), then, in each case, the
Company shall, upon request of the Holder, redeem this Note in cash for 150% of
the principal amount, plus accrued but unpaid interest through the date of
redemption, or at the election of the Holder, such Holder may convert the unpaid
principal amount of this Note (together with the

 

3

--------------------------------------------------------------------------------

 

 

amount of accrued but unpaid interest) into shares of Common Stock immediately
prior to such Sale Event at the Conversion Price.

 

(e)      In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.     No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.     The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.     The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8.     If one or more of the following described “Events of Default” shall
occur:

 

(a)     The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

 

(b)     Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)     The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)     The Company shall (1) become insolvent (which does not include a “going
concern opinion); (2) admit in writing its inability to pay its debts generally
as they mature; (3)

 

4

--------------------------------------------------------------------------------

 

 

make an assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a petition for bankruptcy relief, consent to the filing of
such petition or have filed against it an involuntary petition for bankruptcy
relief, all under federal or state laws as applicable; or

 

(e)     A trustee, liquidator or receiver shall be appointed for the Company or
for a substantial part of its property or business without its consent and shall
not be discharged within sixty (60) days after such appointment; or

 

(f)     Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g)     One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

(h)     Defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

(i)     The Company shall have its Common Stock delisted from an exchange
(including the OTC Markets exchange) or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days or ceases to file its 1934 act reports with the SEC;

 

(j)     If a majority of the members of the Board of Directors of the Company on
the date hereof are no longer serving as members of the Board;

 

(k)     The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion which includes an Opinion of Counsel
expressing an opinion which supports the removal of a restrictive legend; or

 

(l)      The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder.

 

(m)     The Company shall be delinquent in its periodic report filings with the
Securities and Exchange Commission; or

 

(n)      The Company shall cause to lose the “bid” price for its stock in a
market (including the OTC marketplace or other exchange).

 

5

--------------------------------------------------------------------------------

 

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the parties agree that damages
shall be difficult to determine and agree on liquidated damages in the amount of
$250 per day the shares are not issued beginning on the 4th day after the
conversion notice was delivered to the Company. The agreed liquidated damages
shall increase to $500 per day beginning on the 10th day. In the event of a
breach of Section 8(n), the parties agree that damages shall be difficult to
determine and hereby agree to an increase of the outstanding principal amounts
by 20% as a liquidated damages payment. In case of a breach of Section 8(i), the
parties agree that damages will be difficult to determine and agree that the
outstanding principal due under this Note shall increase by 50% as a liquidated
damages payment. If this Note is not paid at maturity, or within 10 days
thereof, the outstanding principal due under this Note shall increase by 10%.
Further, if a breach of Section 8(m) occurs or is continuing after the 6 month
anniversary of the Note, then the Holder shall be entitled to use the lowest
closing bid price during the delinquency period as a base price for the
conversion. For example, if the lowest closing bid price during the delinquency
period is $0.01 per share and the conversion discount is 50% the Holder may
elect to convert future conversions at $0.005 per share.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

 

Failure to Deliver Loss = [(Highest VWAP for the 30 trading days on or after the
day of exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

9.     In case any provision of this Note is held by a court of competent

 

6

--------------------------------------------------------------------------------

 

 

jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.     Neither this Note nor any term hereof may be amended, waived, discharged
or terminated other than by a written instrument signed by the Company and the
Holder.

 

11.     The Company represents that it is not a “shell” issuer and that if it
previously has been a “shell” issuer that at least 12 months have passed since
the Company has reported Form 10 type information indicating it is no longer a
“shell issuer.

 

12.     The Company shall issue irrevocable transfer agent instructions
reserving sufficient shares of its Common Stock for conversions under this Note
(the “Share Reserve”). Upon full conversion of this Note, any shares remaining
in the Share Reserve shall be cancelled. The Company shall pay all transfer
agent costs associated with issuing and delivering the share certificates to
Holder. If such amounts are to be paid by the Holder, it may deduct such amounts
from the Conversion Price. The company should at all times reserve a minimum of
four times the amount of shares required if the note would be fully converted. 
The Holder may reasonably request increases from time to time to maintain such
reserved amounts. The Company will instruct its transfer agent to provide the
outstanding share information to the Holder in connection with its conversions.

 

13.     If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable
provision shall automatically be revised to equal the maximum rate of interest
or other amount deemed interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal or interest on this Note.

 

14.     This Note shall be governed by and construed in accordance with the laws
of Nevada applicable to contracts made and wholly to be performed within the
State of Nevada and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York or in the Federal courts sitting in the county or city of New York. This
Agreement may be executed in counterparts, and the facsimile transmission of an
executed counterpart to this Agreement shall be effective as an original.

 

 

7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

Dated: December 19, 2019

 

TRUE NATURE HOLDING, INC.

 

By: _________________________________

Name:_______________________________

Title: ________________________________

 

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of TRUE NATURE HOLDING, INC.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:                                              

Applicable Conversion Price:                                    

Signature:                                                   

[Print Name of Holder and Title of Signer]

Address:                                                   

 

SSN or EIN:                            

Shares are to be registered in the following name:
                                   

 

Name:                                                         

Address:                                                   

Tel:                                

Fax:                                              

SSN or EIN:                           

 

Shares are to be sent or delivered to the following account:

 

Account Name:                                               

Address:                                                    

 

 

 

A-1
 

 